UNI'I`ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CLIFFORD L. RUCKER, Case No. l:l7-cv-823
Plaintiff, Black, J.
Litkovitz, M.J.
vs.
POLICE OFFICER HARDY, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff Was granted informer pauperis status in connection with a civil complaint filed

on December 12, 2017 against defendants pursuant to 42 U.S.C. § 1983 regarding civil rights

violations (Doc. 3). Plaintiff` was informed by the Court to promptly notify the Court of any
changes in plaintiffs address which may occur during the pendency of this lawsuit (Doc. 2).
On September 14, 2018, mail addressed to plaintiff was returned by the Post Office marked as
“Return to sender ~ Not deliverable as addressed - Unable to forward.” (Doc. 34).

On October 11, 2018, the Court issued an Order to plaintiff to show cause, in writing and
within 15 days of the date of its Order, why the Court should not dismiss this case for lack of
prosecution (Doc. 35). The Order notified plaintiff that failure to comply with the terms of the
Order would result in a recommendation to the District Judge that this action be dismissed To
date, there has been no response to the Court’s Order to Show Cause.

“F ederal courts possess certain ‘inherent powers . . . to manage their own affairs so as to
achieve the orderly and expeditious disposition of cases.”’ Goodyear Tire & Rubber Co. v.
Haeger, _ U.S. __, 137 S.Ct. 1178, 1186 (20]7) (quoting Lz'nk v. Wabash R.R., 370 U.S. 626,
630»631 (1962)). Plaintiff’s failure to respond to the Order to Show Cause warrants exercise of

the Court’s inherent power and dismissal of this case pursuant to Fed. R. Civ. P. 41(1)) for failure

to prosecute this inatter. See Lz'nk, 370 U.S. at 630-3]; Jourdan v. Jabe, 951 F.Zd 108, 109-10

(6ih Cir. 1991).
IT rs THEREFORE RECoMMENDEl) THAT=

This case be DISMISSED with prejudice for want of prosecution pursuant to Fed. R.

Civ. P. 41(b).

Dare: ;OL rid¢é§ MM

Karen L. Litkovitz v b/
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CLIFFORD L. RUCKER, Case No. 1:17-cv-823
Plaintiff`, Dlott, J.

Litkovitz, l\/I.J.
vs.

POLICE OFFICER HARDY, et al.,
Defendants_

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served With a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance With this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); Um‘tea' States v. Walters, 638 F.Zd 947 (6th Cir. 198]).

